Citation Nr: 1046593	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  03-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hypertrophic 
cardiomyopathy, status post pacemaker implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  
He had additional periods of service in the U.S. Army Reserve 
from 1970 to April 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was previously before the Board in July 2006, April 
2007 and July 2009, when it was remanded for additional 
development.  The case has been returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2010, subsequent to issuance of the most recent 
supplemental statement of the case, in August 2010, the Veteran's 
representative submitted additional pertinent evidence for 
consideration in this appeal.  Such additional evidence included 
a September 13, 2010 statement from Scott M. Sharp, M.D..  The 
additional evidence was not accompanied by a written waiver of RO 
consideration of the additional evidence.  Further, in a "Motion 
to Remand" dated in November 2010, the Veteran's representative 
specifically stated that the "[a]ppellant does not waive local 
review of Dr. Sharp's September 13, 2010 medical statement" 
(emphasis in original).  As such, in accordance with 38 C.F.R. 
§ 20.1304(c) the RO must be afforded the opportunity to consider 
the additional evidence prior to final appellate review.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal with 
consideration of all additional evidence 
received since issuance of the most recent 
supplemental statement of the case in August 
2010.  In readjudicating the issue, the RO 
must consider whether an additional VA 
clinical opinion is needed which reconciles 
with the June 2, 2010 and September 13, 2010 
medical statements by Scott M. Sharp, M.D., 
as well as all other evidence of record.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
issued a supplemental statement of the case, 
and afforded the appropriate period to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


